*157On Petition eob Rehearing.
[En Banc. December 13, 1913.]
Per Curiam.
Both the appellants and the respondents have filed petitions for a rehearing of this case, upon the ground that the opinion is not clear whether the defendants under the answer, if proved, are entitled to the fee or an easement in the strip of land 21.6 inches wide, or whether the strip of land extends the length of the lot or merely the length of the building.
In order to make these questions clear, we now state that, if the allegations in the answer are proved to the effect that the vendors represented to the vendees that the building and walk were wholly upon lot 10, the vendors and their successors are bound by that representation to the extent thereof, and title vested according to the representation. If the representations were implied, the title to the strip vests in the vendee only in so far as it is covered by the improvements. If the appellants fail to prove that the representations were made as to the location of the building or the lot line, then the respondents are to recover to the true fine.
There is no merit in the other questions presented in the petitions for rehearing and hearing En Banc.
The petitions are therefore denied.